Citation Nr: 1452459	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for hypertension (HTN), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected PTSD.  

4. Entitlement to service connection for a skin disability, claimed as related to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, to include a tour of duty in the Republic of Vietnam (Vietnam) from July 1970 to October 1971.  His decorations include the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which inter alia, denied the claims for service connection.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for tinnitus has been raised by the record in a February 2012 statement from the Veteran and during the February 2012 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran served in-country in Vietnam from July 1970 to October 1971.  

2. According the Veteran the benefit of the doubt, his bilateral hearing loss is found to have been related to noise exposure during service.  

3. The Veteran's HTN did not manifest during active military service or within one year of service separation, and is not related to a disease, injury, or event in service, to include Agent Orange exposure; and was not caused or aggravated by service-connected PTSD.  

4. The Veteran's ED did not manifest during active military service or within one year of service separation, and is not related to a disease, injury, or event in service, to include Agent Orange exposure; and was not caused or aggravated by service-connected PTSD. 

5. A skin disability did not manifest during active military service or within one year of service separation, and is not related to a disease, injury, or event in service, to include Agent Orange exposure. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral HL have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2. The criteria for service connection for HTN have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

3. The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

4. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of April 2009 and June 2009 letters, sent prior to the December 2009 rating decision, and by a March 2014 letter sent prior to an August 2014 supplemental statement of the case (SSOC), which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The March 2014 letter also informed the Veteran of the type of evidence necessary to establish a claim for secondary service connection.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, lay statements, transcript of his hearing testimony, and VA examination reports and medical opinions have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that collectively the August 2010, April 2014, June 2014, July 2014, and October 2014 VA examination reports and addenda are adequate because the examiners discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as cardiovascular-renal disease, including HTN, and disease of the nervous system, including sensorineural HL.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  As noted, the service records confirm that the Veteran had in-country service in Vietnam from July 1970 to October 1971.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2014).  This list includes chloracne or other acneform disease consistent with chloracne.  Id. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

HL

During his hearing testimony, the Veteran reported that he experienced bilateral hearing loss since service due to excessive noise exposure from driving trucks.  

With respect to HL, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.  

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  As noted during the Veteran's hearing testimony and in various written statements, he contends that his current bilateral HL was caused by his exposure to noise in service while driving a tractor trailer in Vietnam.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, confirms that he served as a truck driver.  The service personnel records also contain the award of a Bronze Star medal while he served in Vietnam, which indicates combat service.  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The Board finds the Veteran's account of in-service noise exposure credible and consistent with the circumstances of his service.  Id.; see also 38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that hazardous noise exposure during active service has been established.  See 38 U.S.C.A. § 1154(a).  

The Board additionally finds that a current bilateral hearing loss disability has been established since a private audiogram given in conjunction with the Veteran's employment with a fire department, performed in 2009.  These findings were corroborated on a February 2012 VA audiology report and on VA audiology examinations in August 2010 and October 2014, in which the Veteran underwent VA compliant audiological evaluation.  Because the Veteran had puretone thresholds of 40 decibels or higher in both ears, a current bilateral HL disability is established.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  

The Board finds that the Veteran's bilateral hearing loss did not manifest to a compensable degree within the presumptive period and that there is no probative evidence in the record of continuity of symptomatology.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  The Veteran's bilateral hearing loss is therefore not entitled to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

However, the Veteran may still be awarded service connection for bilateral HL on a direct basis.  As the Board finds that the Veteran has met the first two criteria to establish a claim for service connection for bilateral HL, the Board must now consider whether the Veteran's bilateral HL was caused or aggravated by his in-service noise exposure. 

In this regard, the competent evidence of record is in equipoise.  The Veteran's service treatment records are negative for any complaints of or treatment for hearing problems.  Additionally, both the Veteran's December 1969 entrance and October 1971 separation examinations did not reflect VA compensable hearing loss.  

The August 2010 examiner opined that the Veteran's bilateral hearing loss was not caused by inservice acoustic trauma.  The examiner observed that enlistment and separation audiometric evaluations were within normal limits with no significant threshold shifts.  

However, the absence of in-service treatment or diagnosis of hearing problems is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley, 5 Vet. App. at 155; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

An October 2008 treatment record from Dr. Pappas shows that on physical examination, the Veteran was negative for hearing loss.  Dr. Pappas did not indicate that an audiometric evaluation was performed.  

An April 2014 VA medical opinion report reflects an opinion that the Veteran's bilateral sensorineural HL was not caused by or a result of noise exposure in service.  The examiner observed that the Veteran served for 1 year and 8 months as a truck driver in the Army, including 13 months combat duty in Vietnam.  The Veteran listed military noise exposure to diesel trucks, bombs, ammunition, helicopters and aircraft.  Upon review of the Veteran's hearing acuity on both enlistment and separation audiograms, the examiner noted that the Veteran's HL was within normal limits bilaterally, with no significant threshold shifts identified.  The examiner observed that on a medical report obtained 37 years after military discharge in October 2008, Dr. Pappas reported that the Veteran was, "Negative for hearing problems."  The examiner concluded that while the Veteran had 13 months combat duty in Vietnam, the evidence reviewed suggests that it is not likely that Veteran's current hearing loss is related to his military service.  The examiner noted that the Veteran's normal hearing acuity at military discharge suggests that it is not likely a hearing loss manifested within one year of separation as a result of events in military service.  

Conversely, an October 2014 VA audiology examination report shows the examiner opined that the Veteran did not have HL when he entered service, and that noise was a cause of high frequency hearing loss.  The examiner observed that since the Veteran was around gunfire, explosions, and loud trucks in service, it was more likely than not that the Veteran's current HL was due to military noise exposure.  

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

HTN

During his hearing testimony, the Veteran reported that he first began to experience symptoms of high blood pressure and HTN within one year of separation from service.  

In order to prove that the Veteran had VA compensable HTN within one year of his separation from service, the record must show that his HTN became manifest to a degree of 10 percent or more.  See 38 C.F.R. § 3.307(a)), 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Here, HTN was not diagnosed until many years after service.  Moreover, there is no evidence of record that contains a competent medical finding or opinion linking any HTN to service.  

In this regard, the service treatment records are without diagnosis of or treatment for high blood pressure or HTN, despite the Veteran's assertion during his hearing testimony that he felt badly during service due to high blood pressure.  In his testimony, he reported that he experienced symptoms of HTN within one year of separation from service, and was told by a private physician at the Butterworth Hospital in Grand Rapids, Michigan that he had high blood pressure readings; however, the Veteran explained that treatment records from this facility were unavailable for review.  

Post-service VA and private treatment records from "Dr. Pappas" show that the Veteran was diagnosed with HTN in 2007, approximately 36 years after separation from service.  Notably, one report from "Dr. McCormick" indicates that he treated the Veteran for a number of conditions, including HTN, from July 1996 to August 2007.  Even if he was diagnosed with HTN since 1996, it was still approximately 25 years after separation from service.  The passage of so many years between his service separation and the first diagnosis of HTN is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA hypertension examination reports and addendum, dated in April 2014, June 2014 and July 2014, show the Veteran was diagnosed with hypertension since 2007.  In July 2014, the examiner who conducted the earlier examinations opined that it is less likely than not that the clinical onset of hypertension occurred during military service or within a year after separation, and it was less likely than not that HTN was related to a disease, event or injury, to include in-service herbicide exposure.  The examiner also opined that the Veteran's HTN was less likely caused or aggravated by the service-connected PTSD.  The examiner observed that the Veteran's induction examination in December 1969 did not indicate blood pressure issues or abnormal physical examination findings.  Also, service treatment records were without finding of diagnosis of or treatment for HTN, and did not indicate findings of elevated blood pressure or HTN.  On separation examination in October 1971, the Veteran did not have blood pressure issues or abnormal physical examination findings.  An Agent Orange Registry examination note, dated in February 2008, shows a history of HTN since 2007.  Private treatment records from Dr. Pappas, dated from October 2008 to January 2009, reveal diagnosis of benign essential HTN being treated with Lisinopril and Norvasc.  A VA treatment record dated in February 2011 indicates ongoing treatment for HTN.  During the Veteran's hearing testimony reflects that the Veteran began to check his blood pressure within a year of separation from service while being treated at Butterworth Hospital in Grand Rapids, Michigan.  The Veteran also self-reported that he was told he had high blood pressure some months after returning home from service, and that hypertension began slightly over a year to about a year after separation from service.  A January 2014 VA treatment record indicates the Veteran continues to receive ongoing treatment for HTN.  The examiner explained that the service treatment records are without diagnosis of or treatment for high blood pressure, and there is no evidence that the onset of HTN was within one year of separation from service apart from the Veteran's self-report that he was told he had elevated blood pressure levels.  The examiner noted that high blood pressure is not the same as being diagnosed with HTN.  The examiner noted that during the Agent Orange examination, the Veteran stated that he was diagnosed with and treated for HTN starting in about 2007.  The examiner concluded that it is less than likely the HTN started within a year of military separation.  The examiner also indicated that although the exact cause of HTN is unknown, factors and conditions that may increase the risk of developing hypertension include increasing age, obesity, sedentary lifestyle leading to obesity, smoking, increased salt intake, heavy alcohol use, male gender, family history of hypertension and African-American ethnicity.  The examiner noted that the Veteran had multiple risk factors for developing HTN.  Finally, the examiner reported that medical literature indicates that PTSD is associated with cardiovascular risk and cardiovascular disease (CVD); however there is no established causal relationship that suggests HTN is etiologically related to PTSD.  The examiner observed that the Veteran was diagnosed with HTN prior to being diagnosed with or treated for PTSD, and VA records do not indicate that PTSD medication prescriptions were made for drugs that aggravated or elevated the blood pressure.  Moreover, VA lab results did not indicate elevated serum creatinine or BUN and UA, and did not indicate proteinuria to suggest renal involvement or aggravation by the HTN.  

Review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with HTN during a period of his active duty service or within one year of his active duty service; nor does it show that the Veteran's HTN was caused or aggravated by service-connected PTSD.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the evidence reflects that HTN did not manifest in service or for many years thereafter.  There is no indication that there were characteristic manifestations to identify the disease process during service and HTN was not identified or diagnosed during service.  As HTN was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for HTN is not warranted on a presumptive basis.  Moreover, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of HTN or to relate current HTN to any symptoms purported to have started in service and since then, or to his service-connected PTSD; such complex determination is not capable of lay observation.  Moreover, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of HTN; such complex determination is not capable of lay observation.  

The competent and probative medical opinion of record that addresses the etiology of the Veteran's HTN in July 2014, reflects that the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between HTN and service could be established with a 50 percent probability or more.  It was therefore concluded that HTN was less likely than not related to a qualifying period of service; or was caused or aggravated by service-connected PTSD.  As previously indicated, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to a relationship between HTN and service.  The Board thus attaches greater probative weight to the opinion of the VA physician in July 2014 and less to the Veteran's statements in support of his claim.  Apart from a statement from Dr. Pappas in 2012, in which he opines that the Veteran generally has medical conditions that he believes are related to the Veteran's service in the Vietnam War, no other opinion of record has ascribed HTN to a period of qualifying service.  Dr. Pappas's statement is accorded no probative value as he does not identify the conditions that he believes are related to the Veteran's service, and provides no rationale for his opinion.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has HTN that was diagnosed within one year of service; or that was related to service; or that was caused or aggravated by service-connected PTSD.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  

ED

During his hearing testimony, the Veteran testified that he first began to notice that he was having problems with ED while he and his wife were trying to conceive their 3 children, approximately 3 to 4 years after his separation from service.  

The service treatment records show that in April 1971 the Veteran was treated for a burning sensation when urinating, and lab reports show he had a bacterial infection.  However, they are without finding of diagnosis of or treatment for erectile dysfunction.  Since 2008, Dr. Pappas diagnosed the Veteran with ED for which he was prescribed Levitra.  In 2012, Dr. Pappas opined that the Veteran had medical conditions that were related to his service in the Vietnam War.  Dr. Pappas's statement is accorded no probative value as he does not identify the conditions that he believes are related to the Veteran's service, and provides no rationale for his opinion.  Moreover, by the Veteran's own admission, he has testified that he did not experience ED until he started having children, approximately 3 to 4 years after separation from service.  The passage of so many years between his service separation and the first indication of ED in the record is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA male reproductive system examination reports and addendum, dated in April 2014, June 2014 and July 2014, show a diagnosis of erectile dysfunction at age 48 or 50.  The Veteran was also diagnosed with hypogonadism since April 2014.  The examiner opined that the erectile dysfunction was attributable to the Veteran's hypogonadism.  The examiner opined that it is less likely than not that the clinical onset of ED was during military service or within one year of separation from service, or is related to a disease, event, or injury, to include in-service herbicide exposure.  The examiner also opined that it is less likely than not that the ED was caused or aggravated by the service-connected PTSD.  The examiner observed that service treatment records show that in April 1971 the Veteran was treated for a sexually transmitted disease with antibiotic therapy; however, on separation examination in October 1971 there was no indication of ongoing genitourinary issues or abnormal genitourinary physical examination findings.  A February 2008 Agent Orange Registry examination reflects a history of ED since 2005.  Private treatment records from Dr. Pappas, dated from October 2008 to January 2009, reflect a diagnosis of ED and treatment with Levitra, with the ability to have an erection for intercourse.  A February 2011 VA treatment record indicates ongoing treatment for ED.  The Veteran testified at his February 2012 hearing that he first started to notice problems with erectile dysfunction when he and his wife were having children, about three to four years after separation from service.  The examiner noted that it is normal for men to have sporadic indictments or ED, and opined that since the Veteran sired multiple children, it is likely any ED event was a sporadic and incidental at this time rather than an ongoing chronic disability.  The examiner observed that service treatment records were without finding of ED, and the Veteran reported the sporadic ED events some 3 to 4 years after military separation.  The examiner concluded that ED is unlikely to have been caused by, related to or initially occurred within a year of separation from military service.  The examiner noted that multiple factors can contribute to the development of ED including hypertension and antihypertensive medication, spine disease pain and medication to treat the condition, mental health/PTSD medication, prostate surgery, and altered hormone levels, including decreased prolactin and testosterone.  Medication-induced ED is estimated to occur in 25 percent of men and the effects related to drug therapy are additive.  Almost all patients with ED, even when it has a clear-cut organic basis, develop a psychogenic component as a reaction to ED.  The examiner noted that identified risk factors in the Veteran included HTN/medication and low testosterone level, and are likely the etiology of the ED.  The examiner also noted that ED was diagnosed to the PTSD condition, and VA treatment records did not indicate ongoing treatment for the PTSD.  The examiner concluded that it was unlikely that the ED was caused by or aggravated by PTSD. Finally, the examiner noted that there is inadequate or insufficient evidence to determine and association between ED and Agent Orange exposure, especially since the Veteran did not have presumptive type II diabetes mellitus or ischemic heart disease.  The examiner concluded that it is less than likely the ED is related to disease, event, or injury, to include in-service herbicide exposure.  

The Board finds that the July 2014 medical opinion is the most probative evidence of record as it is based on a thorough review of the medical evidence, taking into account the Veteran's history.  The examiner, in detail, explains why the Veteran's ED is not related to Agent Orange exposure, or to service, and why it is also not caused or aggravated by service-connected PTSD.  

Although the Veteran generally avers that he currently has ED related to his military service, or alternatively caused or aggravated by service-connected PTSD this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The Board notes that although he is competent to report that he has experienced symptoms of ED, such as difficulty sustaining and maintaining an erection, he is not competent to diagnose a current chronic ED disability or to relate that disability to his military service or to service-connected PTSD, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for ED must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  

Skin Disability

During his hearing testimony, the Veteran reported that he had problems with the skin on his face, but otherwise noted that his skin disability developed 2 to 3 years after his separation from service, which manifested in the form of nodules on his shoulder.  He had previously submitted photographic evidence of these nodules in January 2008.  He testified that he was asked by a physician if he worked in agriculture because his skin problem appeared to be related to herbicide exposure.  He related his skin disability to Agent Orange exposure in service.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The Board finds that the preponderance of the evidence is against a finding that diagnosis of a skin disability is warranted.  

The Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, a review of the service treatment records reveals that the Veteran was not diagnosed with or treated for any skin disability during service, and there is no diagnosis of chloracne or other acneform disease consistent with chloracne within one year of the date of last herbicide exposure.   In fact, by his own contention he did not experience symptoms of a skin disability until 2 to 3 after he was separated from service.  

Moreover, the service treatment records are without diagnosis of or treatment for any skin disability, which refutes his hearing testimony in which he claimed skin problems on his face.  

Post-service, an "Agent Orange Registry Examination report," dated in February 2008, shows the Veteran reported that he had boils on his skin.  Physical examination of the skin was negative.  However, he was diagnosed with recurring skin abscesses.  

An April 2014 VA skin diseases examination report indicates the Veteran did not have any diagnosis of a skin disability.  The examiner noted the Veteran denied any chronic or recurrent skin conditions.  

In the absence of a diagnosis of a skin disability related to the Veteran's active duty including Agent Orange exposure, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect a current skin disability, as well as the April 2014 VA examiner's opinion that indicates the Veteran does not have signs or symptoms that warrant a diagnosis of a skin disability.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record, which shows that the Veteran has had numerous normal physical examinations of the skin throughout the appeal period.  

Moreover, even if the Board accepted a diagnosis of a recurring skin problem, as the Veteran's medical history and photographic evidence suggests, there is no evidence of record showing that any such skin disability is related to military service.  

Although the Veteran generally avers that he currently has a skin disability this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of a current skin disability, apart from the photographs submitted in January 2008, is his report of experiencing recurring skin abscesses, which started 2 to 3 years after separation from service.  The Board notes that although he is competent to report that he has experienced skin symptoms such as boils and abscesses, he is not competent to diagnose a current skin disability or to relate that disability to his military service, including Agent Orange exposure, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for a skin disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for bilateral HL is granted.  

Service connection for HTN is denied.  

Service connection for ED is denied.  

Service connection for a skin disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


